Citation Nr: 0611704	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  98-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, 
secondary to tobacco use as a result of nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This claim was initially before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.   

In October 2000, the veteran presented testimony before the 
undersigned at a video conference hearing.  A transcript of 
that hearing is contained in the claims folder.

In January 2001 and June 2003, the Board remanded this matter 
to the RO for accomplishment of further development, to 
include VA examinations.  The claim was subsequently returned 
to the Board for further consideration. 


FINDINGS OF FACT

A current lung disorder, secondary to in-service tobacco use 
has not been shown.


CONCLUSION OF LAW

A lung disorder, secondary to in-service tobacco use as a 
result of in-service nicotine dependence, was not incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002 and April 
2004 supplemental statements of the case, as well as in 
August 2005 correspondence generally fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  That 
failure is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection for 
residuals of a right wrist sprain, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

The Board takes this opportunity to note that the April 2004 
supplemental statement of the case specifically invited the 
appellant to submit additional information.  Further, the 
record is replete with notice to the appellant that to grant 
service connection he must show evidence of a current 
disability.

The Board notes further that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted years after the rating 
decision at issue, thus making perfect compliance with the 
timing requirements of 38 U.S.C.A. § 5103 impossible.  Since 
then, however, the content of the notices provided to the 
appellant complied with the requirements of that statute.  
The veteran has been afforded for years a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, 
copious post service records from numerous providers, and VA 
examination reports. 

Background

The veteran claims that he became nicotine dependent in-
service, and now suffers from a chronic lung disorder 
secondary to his tobacco use caused by nicotine addiction.  

Service medical records reveal that the veteran was treated 
in August 1968 for an acute upper respiratory infection.  
There are no other respiratory complaints or lung conditions 
noted in service.  There is no service medical evidence of 
in-service nicotine dependence.

At a June 1998 VA examination the veteran complained of 
exertional shortness of breath, and a chronic cough.  He had 
not been on any lung medications.  The veteran stated that no 
one ever told him that he had any lung problem, except for a 
lung scar.  He reported starting smoking when he entered 
service.  He stated that the government gave him free 
cigarettes and smoke breaks.  After service he attempted to 
quit many times without success.  Following a physical 
examination of the appellant the diagnosis was borderline 
restrictive lung disease with chronic cough.  

At an October 2000 video conference hearing the issues were 
presented as service connection for nicotine dependence, and 
service connection for a lung disorder secondary to nicotine 
dependence.  The veteran testified that he became addicted to 
nicotine in-service, and worked his way up to a pack a day in 
service.  Post service he smoked about two packs a day and 
quit smoking in 1987 when he underwent heart transplant 
surgery

The veteran testified that recent pulmonary function testing 
revealed abnormalities in the midlung field, and a scar on 
the left lung as well.  The veteran testified that while no 
one told him this was due to smoking, he "just knew" it 
was.  He denied being diagnosed with nicotine dependence.  He 
reported receiving medical care at Presbyterian Hospital in 
Pittsburgh, Pennsylvania, and Louis A. Johnson VA Hospital in 
Clarksburg, West Virginia, but he denied being seen at either 
facility for a lung disorder.  No physician had told him he 
had a lung disorder due to in-service smoking.  

Following a May 2001 VA mental disorders examination, the 
examiner opined that the veteran met all of the criteria for 
nicotine dependence as indicated by DSM-IV criteria.  While 
there were no records to substantiate the veteran's smoking 
history, his reports were considered by the examiner to be 
credible.  The examiner opined that it was at least as likely 
as not that the appellant's nicotine dependence began while 
on active duty.  

At a May 2001 VA respiratory examination, the examiner noted 
the veteran's smoking history.  The veteran reported an 
occasional cough and some dyspnea when excited or when 
walking up stairs.  He denied hemophytosis, anorexia, or 
asthma and was not taking medication for his lungs.  After 
examining the appellant the examiner discussed the 
examination results with a VA pulmonologist.  They jointly 
opined that the veteran had no significant lung disease.  The 
appellant had a borderline restrictive ventilatory defect.  
Any damage caused by smoking should cause air flow 
obstruction, but in view of certain pulmonary function test 
results being essentially normal, any lung damage was opined 
not to be due to cigarettes.  The veteran would be expected 
to have restrictive disease from smoking cigarettes, but he 
did not have a restrictive disease.  The examiner opined that 
it was more likely than not that the veteran's cigarette 
smoking had not caused any significant lung condition.

In an April 2002 rating decision service connection for 
nicotine dependence was granted.  Service connection for a 
lung disorder secondary to nicotine dependence was denied.

In December 2002, a VA pulmonologist reviewed the veteran's 
medical records to determine if he had a smoking associated 
lung disease, and whether such a disease was caused by in-
service smoking.  Following an examination of the appellant 
and a review of the claims file the examiner opined that, 
"it is my strong impression that this claimant does not have 
smoking-associated lung disease."  The examiner noted that 
this included consideration of the appellant's in-service 
cigarette smoking.  The examiner found that available 
spirometric studies were inconsistent with a diagnosis of an 
air flow obstruction, and that x-ray changes were not smoking 
related.

Treatment records from the University of Pittsburgh 
Healthcare System reveal treatment for pneumonia in October 
2001.  No opinion was offered linking this episode with 
either service or nicotine dependence.

An April 2003 VA outpatient examination revealed that the 
veteran was again suffering from pneumonia.  No opinion was 
offered linking this disease to service, or to nicotine 
dependence. 

June 2003 VA outpatient records show clear lungs, without 
wheezing, rales or rhonchi.  In October 2003, a VA outpatient 
examination revealed again clear lungs, without evidence of 
wheezing or rhonchi.  There was no dullness to percussion.  
Finally, a May 2004 VA outpatient examination revealed the 
lungs to be clear to auscultation bilaterally.  A chronic 
lung disorder was not diagnosed on any occasion, nor was such 
a disorder linked to service or nicotine dependence.



Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection is also warranted 
where the evidence shows that a disability is proximately due 
or the result of an already service-connected disability. 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93; 58 Fed.Reg. 42756 
(1993).  That is, service connection may be established for 
any disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service.  It is insufficient to show only that a veteran 
smoked in service and had a disease related to tobacco use.  
Id.

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on a secondary basis pursuant to 38 C.F.R. § 
3.310(a) depends on: 1) Whether nicotine dependence may be 
considered a disease for purposes of laws governing veterans' 
benefits, 2) whether the veteran acquired a dependence on 
nicotine in service, and 3) whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

In this case, the evidence does not show, and the veteran has 
not argued, that he incurred a chronic lung disorder during 
military service.  There is simply no evidence upon which to 
base an allowance of service connection on a direct or 
presumptive basis.  Rather, it is the veteran's contention 
that he became dependent on nicotine during service, that 
nicotine dependence in turn resulted in a history of smoking 
cigarettes for many years after service, and this habit 
ultimately resulted in a lung disorder.

Notwithstanding the veteran's assertion that he developed a 
lung disorder as a result of nicotine dependence and smoking 
during military service, the claim must be denied.  In this 
regard, service connection may only be granted for a current 
disability.  When a claimed condition is not shown, service 
connection may not be granted.  38 U.S.C.A. § 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a disability).  
Indeed, "in the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In this case, while there was some early mention of COPD and 
restrictive ventilatory disease in the claims file, the 
current and overwhelming weight of medical evidence indicates 
that the veteran does not have a chronic lung disorder by 
multiple treating and examining physicians.  Support for the 
threshold determination that the veteran does not have a lung 
disorder due to cigarette smoking/nicotine dependence 
predominates throughout the medical evidence in the claims 
file, and there is no medical evidence or opinion supporting 
the veteran's claim. 

It is further significant that an October 2004 letter from 
University Health Associates does not mention a current lung 
disorder, let alone a lung disorder due to in-service tobacco 
use or his service connected nicotine dependence.  This 
letter does discuss the veteran's extensive medical history 
to include endstage renal disease, ishemic cardiomyopathy 
(status post two heart transplants), progressive coronary 
artery disease, severe hypertension, anemia, etc.  But again, 
there is no reference to any lung condition.  Moreover, 
despite a review of multiple outpatient treatment records and 
VA examinations, there is no medical evidence in the claims 
files supporting the veteran's assertions that he has a lung 
disorder as a result of tobacco smoking.

Given that the preponderance of the evidence is against 
finding that the veteran has a lung disorder related to in-
service cigarette smoking/nicotine dependence, the claim must 
be denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a lung disorder, 
secondary to tobacco use as a result of nicotine dependence 
acquired in service, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


